*796On Motion to Dismiss.
The opinion of the court was delivered by
Nichodls, O. J.
On the 29th of October, 1897, upon the application of Rogers and Dodds, a rule was served upon John Fitzpatrick, as testamentary executor of the last will and testament of Thomas Duffy, to show cause whyjhe should not, as such testamentary executor, file an account of his administration of said estate, and place movers on said account as a privileged creditor, for the full sum of fifteen hundred dollars, for professional services.
The rule issued upon allegations of the movers that they were creditors of the succession of Duffy in the sum of fifteen hundred dollars, for services rendered in the opening of said succession and probating the last will of the deceased. That John Fitzpatrick was duly appointed and qualified as the testamentary executor of said last will and testament; that he had failed to furnish and file an account of his administration of the property, and effects of said succession and had no intention of filing the same.
The defendant in rule answered:
1. That the succession of Thomas Duffy was closed, and defendant was without the right or authority to file an account, the heirs having been put into possession by judgment of the court, rendered and signed on the 4th of October, 1897.
2. That plaintiffs in rule had mistaken their action, as the rule taken was not the proper remedy.
8. That defendant had no right as an individual to file an account after the heirs had accepted unconditionally.
He prayed to be dismissed with costs.
The District Oourt on hearing sustained the exceptions and dismissed the rule without prejudice to movers to bring a direct action for the alleged claim against the heirs of the deceased, or the executor of the succession, or both.
Plaintiffs in rule appealed.
Appellee moved in this court to dismiss the appeal on the following grounds:
1. The Supreme Oourt is without jurisdiction, as the only question for consideration is the right of plaintiffs in rule to compel a settlement of their claim • for fifteen hundred dollars by compelling the filing of an account in a succession which has been finally disposed *797of by a final judgment, putting the heirs into possession in accordance with the plain provision of the law.
2. The rule taken herein is not in the nature of a concurso, no account has been filed and on the face of the judgment putting the heirs into possession no account could be filed, as there is no one authorized or empowered to render and file an account. The motion, therefore, of the plaintiffs in rule must be considered as a separate and independent measure for the collection of the amount claimed by them, and the amount of the claim, fifteen hundred dollars, must determine the question of jurisdiction.
3. The final judgment putting the heirs in possession is conclusive as to all matters connected with the succession, and the amount of the inventory which had been settled by said judgment can not be taken into consideration in fixing the jurisdictional limit.
4. The plaintiffs in rule being the only creditors, the amount of their claim must determine the question of jurisdiction.
Of the various assigned grounds for the dismissal in limine of this appeal, the only one which, in our opinion, can be properly considered at this time is that in which it is urged that we have no jurisdiction of the cause by reason of the amount iuvolved in the controversy.
The other reasons set up will be passed upon hereafter, after we shall have examined into the issues and facts o„f the case as disclosed by the record. As we said In re Saw-mill Manufacturing Company, 48 An. 714, “should the case be one where either improper issues or untenable issues be presented, appellee will suffer no injury by having our conclusion announced after full presentation.”
With respect to the jurisdictional question, we have to deal with matters for the time being on the theory of appellant being a creditor of the succession for fifteen hundred dollars, and of the succession being still in the hands of the executor. The matter before us, therefore, takes the shape of an appeal from the refusal by the court of an application ■ made to it by a creditor of a succession which is still under administration for an order to compel the succession representative to render an account as such. The succession exceeds in value the amount necessary to give this court appellate jurisdiction, should the value of the succession be the fact which is determinative of the jurisdiction.
No decision upon this precise point has been cited to us, and we know of none ourselves.
*798The proceeding in its features is akin to an application made by a creditor of a succession to have it placed under administration.
In such case the value of the succession, and not the amount of the claim of the creditor, would be the test of jurisdiction.
If the necessity for an administration were called in question, “ the right to an administration,” and not the ultimate result of that administration in its bearings upon the applicant, would be the matter in dispute.
So here the “right to an account,” and not the effect of an account is the matter at issue.
We are of the opinion that if there be on the part of a succession representative a liability to account, that liability is entirely independent of the amount of the claim which may be held by the party who asks the enforcement of the right of account.
A party holding a claim for a hundred dollars is as much entitled to call for an account as one holding five thousand dollars, if the liability to account exists at all (R. S. S.,. Sec. 8). Whenever an application is made to a court for an order bearing upon the succession in its entirety we must, by reason of the subject matter of the application, rest our jurisdiction upon the value of the succession. Succession of Thomas, 35 An. 19; Succession of Bedford, 38 An. 244; Succession of Rose, 48 An. 418.
The motion to dismiss is overruled.